EXHIBIT 77C - OPPENHEIMER INTERNATIONAL GROWTH FUND SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer International Growth Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1) as described in the Fund’s proxy statement dated April 12, 3012 (the “Proxy Statement”).The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble170,373,9931,901,582 David K. Downes170,303,4321,972,143 Matthew P. Fink 170,350,9551,924,620 Edmund Giambastiani, Jr.169,311,0272,964,547 Phillip A. Griffiths170,342,8011,932,774 Mary F. Miller170,376,0031,899,572 Joel W. Motley170,339,7961,935,779 Joanne Pace 170,395,0221,880,553 Mary Ann Tynan170,384,6591,890,914 Joseph M. Wikler 170,357,1851,918,389 Peter I. Wold 170,331,0821,944,493 William F. Glavin, Jr.170,319,4201,956,155 On August 2, 2013, following an adjournment from a shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including certain of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing For AgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments For AgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments For AgainstAbstain 126,944,206 1,804,1346,903,435 2d:Proposal to revise the fundamental policy relating to lending For AgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities For AgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities For AgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting For AgainstAbstain 126,979,587 1,808,3056,864,900 2s:Proposal to approve a change in the Fund’s investment objective For AgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. For AgainstAbstain On November 8, 2013, following an adjournment from a shareholder meeting held on June 21, 2013, as adjourned to August 2,2013, August 12, 2013, September 27, 2013 and October 25, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2r) was approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental For AgainstAbstain
